J-S41026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN LEE BAILEY                        :
                                               :
                       Appellant               :   No. 273 MDA 2020

           Appeal from the Judgment of Sentence Entered June 6, 2018
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0003153-2017


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 16, 2020

        Jonathan Lee Bailey appeals from the judgment of sentence entered

after his jury convictions for Receiving Stolen Property (“RSP”), Escape,

Tampering with or Fabricating Physical Evidence, and Person not to Possess a

Firearm.1 Bailey challenges the sufficiency of the evidence, the admission of

identification testimony, and the jury instruction for constructive possession.

We affirm.

        The trial court aptly summarized the facts of this case as follows:

        On May 13, 2017, Officer Kinsinger and his partner, Officer Nick
        Ishman, responded to the area of North 3rd and Union for a report
        of an altercation between a couple of males with reported
        firearms. (N.T., [Jury Trial 4/24-25/18], 72). Upon arriving at the
        location, the officers observed [Bailey] running in their direction.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3925(a), 5121(a), 4910(1) and 6105(a)(1), respectively.
J-S41026-20


     (N.T., 73). The officers blocked [Bailey’s] escape with their
     vehicle. (N.T., 73). [Bailey] then hopped over a fence and ran
     through backyards. (N.T., 73-74). Officer Kinsinger then observed
     other officers pursuing [Bailey]. (N.T., 74). Officer Kinsinger then
     pursued [Bailey] as well. (N.T., 75). Officer Kinsinger and other
     officers were eventually able to take [Bailey] into custody. (N.T.,
     76). No firearm was present on his person. (N.T., 77). Police then
     begin to search for the firearm along the path [Bailey] took while
     attempting to escape. (N.T., 77-78). Officer Kinsinger located a
     black magazine to a firearm after walking up a staircase to the
     second floor of a building along [Bailey’s] flight path. (N.T., 78).

           The Commonwealth presented testimony of Jarobi Reeves.
     (N.T., 37). Jarobi heard the confrontation taking place and called
     911. (N.T., 42). Jarobi Reeves also observed someone pointing a
     gun at Carlos Parker. (N.T., 40). Jarobi Reeves then witnessed
     [Bailey] running from police. (N.T., 44). Jarobi Reeves made an
     in-court identification of [Bailey] by matching his head shape with
     the one he observed by looking out of his window on the day of
     the incident. (N.T., 41).

           The Commonwealth then presented testimony of Officer
     Nathan Ishman. (N.T., 84). Officer Ishman used the bucket lift of
     a fire truck to get on the roof of the same building where the
     magazine was found. (N.T., 87). On the slanted roof and in the
     gutter, Officer Ishman located the firearm. (N.T., 88-89).

           The Commonwealth also presented the testimony of Tina
     Petrovitz. (N.T., 60). [Bailey] lived with Tina Petrovitz in the
     beginning of 2013. (N.T., 62). Tina Petrovitz was gifted a gun by
     her late husband in 2009. (N.T., 63). [Bailey] knew about the gun
     in the home. (N.T., 52). Tina Petrovitz reported the gun as stolen
     in 2013. (N.T., 62).

           The Commonwealth presented the testimony of Officer
     Darrin Bates. (N.T., 107). Officer Bates testified that the gun
     recovered after the foot chase involving police and [Bailey]
     matched the gun that was reported stolen by Tina Petrovitz. (N.T.,
     122).

Tr. Ct. Pa.R.A.P. 1925(a) Op., 4/14/20, at 2-3.

     Significantly, Carlos Parker also testified during Bailey’s jury trial

regarding his confrontation with Bailey. N.T. at 47-58. Parker explained that


                                    -2-
J-S41026-20



on the night of the incident he was driving in his car with, among others, his

girlfriend, who is also the mother of Bailey’s child. Id. at 47. He noticed that

Bailey’s car was following his vehicle. Id. at 49. Parker asserted that after he

parked and exited his car, Bailey got out of his car and pointed a gun at him.

Id. at 53-54. Parker admitted that he also had a gun. Id. at 53. Parker

testified that as Bailey ran when police arrived, he “threw the gun up.” Id. at

56.
      Ultimately, the jury found Bailey guilty of the above referenced charges

and the trial court sentenced him to an aggregate term of four and one-half

to 10 years’ imprisonment, with five years of probation to be served

consecutively. Bailey filed a timely PCRA petition in April 2019. After the PCRA

court granted Bailey relief by reinstating his direct appeal rights in January

2020, he filed the instant timely notice of appeal. The trial court deemed

Bailey’s Pa.R.A.P. 1925(b) statement, filed on March 17, 2020, to be timely

and filed a responsive Rule 1925(a) opinion on April 14, 2020.

      Bailey raises the following issues for review:

         1. Did the Commonwealth fail to present sufficient evidence
         to allow a jury to return a verdict of guilty on persons not to
         possess a firearm, theft by receiving stolen property, and
         tampering with evidence?

         2. Did the trial court err in allowing an improper in-court
         identification of [Bailey]?

         3. Did the trial court err in giving an improper and
         insufficient jury instruction of possession and constructive
         possession?

Bailey’s Br. at 8.

                                      -3-
J-S41026-20



      In his first issue, Bailey argues that the evidence was insufficient to

establish   RSP   and   Persons   not   to    Possess   a   Firearm   because   the

Commonwealth failed to prove that he possessed the gun in question and

possession is an element of both crimes. He also maintains that because the

evidence did not establish possession, the conviction for Tampering with

Evidence fails, for if he did not possess the firearm, “he could not have

tampered with it.” Id. at 14.

      Bailey argues that Parker was personally biased against him due to

Parker’s relationship with Bailey’s ex-girlfriend and therefore his testimony

about observing him with a gun should have been discounted. Likewise, he

contends that Reeves’ testimony identifying him as possessing a gun should

not have been considered because Reeves admitted he could not recognize

the man he saw holding the gun except through “head shape,” which is

inherently unreliable. Lastly, Bailey argues that the Commonwealth failed to

prove that he constructively possessed the gun because no one testified that

that he discarded anything while he ran from police. To this end, he cites

Commonwealth v. Parrish, 191 A.3d 31, 37-38 (Pa.Super. 2018).

      “The standard we apply in reviewing the sufficiency of the evidence is

whether viewing all the evidence admitted at trial in the light most favorable

to the verdict winner, there is sufficient evidence to enable the fact-finder to

find every element of the crime beyond a reasonable doubt.” Commonwealth

v. Miller, 217 A.3d 1254, 1256 (Pa.Super. 2019) (quoting Commonwealth

v. Bradley, 69 A.3d 253, 255 (Pa.Super. 2013)). We review the evidence de

                                        -4-
J-S41026-20



novo, but do not substitute our weighing of the evidence for that of the fact

finder, who is free to believe all, part, or none of the evidence.

Commonwealth v. Hall, 199 A.3d 954, 960 (Pa.Super. 2018), appeal

denied, 206 A.3d 1028 (Pa. 2019). Testimony, whether corroborated or not,

if believed by the fact finder, is sufficient to sustain a conviction as long as the

testimony addresses every element of the crime. See Commonwealth v.

Johnson, 180 A.3d 474, 481 (Pa.Super. 2018). So long as the prosecution

presented evidence of each element of the crime, we will not find the evidence

insufficient unless it is “so weak and inconclusive that as a matter of law no

probability of fact may be drawn from the combined circumstances.” Miller,

217 A.3d at 1256 (citation omitted).

      To convict a defendant of Persons not to Possess Firearm, the

Commonwealth must prove the defendant was previously convicted of an

enumerated offense and was in possession of a firearm. See Commonwealth

v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009). A defendant possesses an

item if the defendant “knowingly procured or received the thing possessed or

was aware of his control thereof for a sufficient period to have been able to

terminate his possession.” See 18 Pa.C.S.A. § 301(c).

      RSP occurs when a person “intentionally receives, retains, or disposes

of movable property of another knowing that it has been stolen, or believing

that it has probably been stolen, unless the property is received, retained, or

disposed of with intent to restore it to the owner.” 18 Pa.C.S.A. § 3925(a);

Commonwealth v. Galvin, 985 A.2d 783, 792 (Pa. 2009). “Receiving” in this

                                       -5-
J-S41026-20



context is “acquiring possession, control or title” of the property. 18 Pa.C.S.A.

§ 3925(b). Tampering with Evidence occurs if a defendant, “believing that an

official proceeding or investigation is pending or about to be instituted, . . .

alters, destroys, conceals or removes any record, document or thing with

intent to impair its verity or availability in such proceeding or investigation[.]”

18 Pa.C.S.A. § 4910(1).

      Here, the trial court properly concluded that the jury, as trier of fact,

had ample evidence upon which to conclude that Bailey possessed the gun in

question. Two eyewitnesses, Carlos Parker and Jarobi Reeves, testified that

they saw Bailey with a gun. Parker said that Bailey ran and then threw the

gun in the air. Police officers testified that they searched for the gun along the

route Bailey ran and found it in a rooftop gutter of a house along the route.

Additionally, the gun’s owner, Tina Petrovitz, testified that Bailey had access

to it and that she had reported it stolen prior to the instant criminal episode.

      Hence, the jury was well within its purview to believe that the testimony

presented by the Commonwealth established that Bailey possessed the gun in

question. See Hall, 199 A.3d at 960; Johnson, 180 A.3d at 481. Indeed,

because the jury could properly conclude that Bailey actually possessed the

gun in question, Bailey’s argument regarding constructive possession and

Parrish is instantly inapposite. Bailey’s challenge to the Tampering conviction

fails, as possession is not an element of the offense, and in any event, the

evidence established possession. Accordingly, we conclude that Bailey’s




                                       -6-
J-S41026-20



argument regarding the sufficiency of the evidence does not warrant relief.

See Miller, 217 A.3d at 1256.

      In his second, thinly developed claim, Bailey contends that the trial court

erred by admitting Reeves’ identification testimony. To this end, Bailey cites

only to the legal test set forth in Commonwealth v. McIntosh, 476 A.2d

1316, 1319 (Pa.Super. 1984), regarding the factors necessary to consider

whether a witness’ in court identification testimony was based on observations

of the defendant during the crime or due to the “witness’s participation in an

“uncounseled or suggestive pre-trial identification procedure.”

      “A trial court has broad discretion to determine whether evidence is

admissible and a trial court's ruling on an evidentiary issue will be reversed

only if the court abused its discretion.” Commonwealth v. Huggins, 68 A.3d

962, 966 (Pa.Super. 2013) (citing Commonwealth v. Cook, 676 A.2d 639,

647 (Pa. 1996)). We do not disturb a ruling admitting evidence “unless that

ruling reflects manifest unreasonableness, or partiality, prejudice, bias, or ill

will, or such lack of support to be clearly erroneous.” Id. (quoting

Commonwealth v. Minich, 4 A.3d 1063, 1068 (Pa.Super. 2010)). As our

scope of review over an evidentiary question is plenary, we may review the

ruling within the context of the entire record. Id.

      In this case, Bailey has waived review of this issue by failing to file a

pre-trial motion to preclude Reeves’ testimony or to make a timely objection

to the testimony at the time of trial. See Pa.R.E. 103(a)(1); Commonwealth

v. Bryant, 855 A.2d 726, 740 (Pa. 2004). In any event, Bailey’s reference to

                                      -7-
J-S41026-20



McIntosh is instantly unavailing because Bailey does not allege that Reeves

participated in any “uncounseled or suggestive pre-trial identification

procedure.” See McIntosh, 476 A.2d at 1319. Further, the trial court aptly

noted that any error in the admission of Reeves’ testimony was harmless given

the other identification testimony from Parker and the responding police

officers. See Commonwealth v. Manivannan, 186 A.3d 472, 480 (Pa.

Super. 2018) (“An evidentiary error of the trial court will be deemed harmless

on appeal where the appellate court is convinced, beyond a reasonable doubt,

that the error could not have contributed to the verdict”) (citation omitted).

Thus, Bailey’s second issue also must fail.

      In his third issue, Bailey presents a two-paragraph argument in which

he seems to contend that the trial court delivered an inadequate jury

instruction in regards to the legal precept of possession. However, Bailey fails

to specify in the Argument section of his brief the manner in which he believes

the instruction was incorrect, or cite the place in the record where the allegedly

improper instruction appears. He instead put in his Statement of the Case a

claim that “the trial court only explained that possession means intent and

power to control. (N.T. 161, 169).” Bailey’s Br. at 12. Bailey violated the

appellate rules by including argument in his Statement of the Case, rather

than in the Argument section, and also improperly failed to include a

Statement of Questions Involved. See Pa.R.A.P. 2111(a), 2117(b).However,

we will not penalize him for these failings, as they do not impede our review.




                                      -8-
J-S41026-20



      Nonetheless, his failure to cite any legal authority supporting his claim

impedes our review. He merely gives a brief precis of the standard of review.

This Court will not act as counsel and will not develop arguments on behalf of

an appellant. Therefore, we conclude that Bailey’s third issue is waived for

lack of development. See Commonwealth v. Charleston, 94 A.3d 1012,

1022-23 (Pa.Super. 2014) (finding waiver where appellant failed to develop

argument).

      Moreover, Bailey’s trial counsel did not object to the trial court’s jury

instruction at the time of trial. See N.T. at 164. In order to preserve a

challenge to a jury instruction, the appellant must have objected to the

instruction at trial. See Commonwealth v. Spotz, 84 A.3d 294, 317 n.18

(Pa. 2014) (citations omitted); Pa.R.Crim.P. 647(C) (“No portions of the

charge nor omissions from the charge may be assigned as error, unless

specific objections are made thereto before the jury retires to deliberate”).

Hence, Bailey failed to preserve a claim regarding the trial court’s jury

instructions. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2020

                                     -9-